Order entered October          2012




                                              In The
                                     Court of appeab5
                           jfiftb 3Bilitritt of Vrexao at 3Baffati
                                       No. 05-12-00057-CR
                                       No. 05-12-00058-CR

                            LARRY EUGENE FINNEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                      Trial Court Cause Nos. F09-41136-Y, F11-00250-Y

                                            ORDER

       The clerk's record for cause no. 05-12-00058-CR (trial court no. F 11-00250-Y) does not

contain copies of the trial court's judgment or appellant's motion for new trial. Accordingly, the

Court ORDERS the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing the judgment and motion for new trial.

       We ORDER court reporter Sharon Hazlewood to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing a copy of State's Exhibit 52, the in-car video

DVD. The DVD must be filed in the proper electronic format.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following:
•   Gary Fitzsimmons, Dallas County District Clerk;

•   Dallas County District Clerk, Criminal Records Division;

•   Sharon Hazlewood, Official Court Reporter, Criminal District Court No. 7; and

•   Counsel for all parties.




                                                DAVID L. BRIDG(ES--
                                                JUSTICE